AO 2453 (Rev. 05/15/2013) Judgment in a Criminal Petty Case (Modifled) Page 1 of 1

UNITED STATES DISTRICT COURT
soUTHERN DIsTRlCT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
V. (For 0ffenses Committed On or Ahcr November l, 1987)

lose JeSuS Ayala_OliverOS Case Number: 18-cr-05595-WVG

Zainab Khan

Dej?mdam ’s A ttorney

 

REGISTRATION NO. 81412298

THE DEFENDANT:
pleaded guilty to count(s) 1 of Superseding Information

 

|:| Was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

Title & Section Nature of Offense Count Numbergs)
8:1325(a)(2) Improper Entry by an Alien (Misdemeanor) ls

E The defendant has been found not guilty on count(s)

 

Count(s) l of the underlying Information dismissed on the motion of the United States.

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
Time Served

Assessment: 310 WAIVED Fine: WAIVED
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.
|___| Court recommends defendant be deported/removed With relative, charged in case __.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances

March 14, 2019

§ §§w§ Date of lmposition of Sentence

MAR 14 2019 (M/U g

aaa ns ssi am scm NlA HONORABLE WILLIAM v. GALLO
gems-m U\STF*\CT Ot °AL‘§§FUTY UNITED srATEs MAGISTRATE IUDGE

BY

 

 

 

 

 

 

lS-cr-OS 595 -WVG

 

